NOTE: This order is nonprecedential.


  Wniteb ~tate~ ~ourt of ~eal~
      for !be jfeberal ~irtUit

  FURNITURE BRANDS INTERNATIONAL, INC.,
                  Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee,
                          AND

    UNITED STATES INTERNATIONAL TRADE
               COMMISSION,
                  Defendant-Appellee,
                          AND
  AMERICAN FURNITURE MANUFACTURERS
       COMMITTEE FOR LEGAL TRADE
AND VAUGHAN-BASSETT FURNITURE COMPANY,
                  INC.,
                 Defendants-Appellees.


                       2012-1059


   Appeal from the United States Court of International
Trade in case no. 07-CV-0026, Judge Timothy C. Stanceu.


                     ON MOTION
FURNITURE BRANDS INTL v. US                                    2
                         ORDER
     Furniture Brands International, Inc. moves for an un-
opposed 2-day extension of time, until January 6,2012, to
file its response to the United States' motion for summary
affirmance.
      Upon consideration thereof,
      IT Is ORDERED THAT:
    The motion is granted. The revised official caption is
reflected above.
                                    FOR THE COURT


      JAN 09 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: David W. DeBruin, Esq.
    Joseph W. Dom, Esq.                            FILED
    Jessica R. Toplin, Esq.                U.S. COURT OF APPEALS FOR
                                              THE FEDERAL CIRCUIT
    Patrick V. Gallagher, Esq.
s21                                            JAN 0 9 2012

                                                 JAN HORBALY
                                                    CLERK